Citation Nr: 0322026	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-17 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	D. Michael Barrett, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from July 1957 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 1997 
which denied an evaluation in excess of 20 percent for 
diabetes mellitus.  


FINDINGS OF FACT

The veteran's diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for diabetes 
mellitus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service from July 1957 to July 1977.

Service connection and a 10 percent rating for diabetes 
mellitus was granted by an August 1977 RO decision.  An 
October 1992 RO decision increased the diabetes rating to 20 
percent.  

In September 1996, the veteran filed a claim for an increased 
rating for diabetes.  

A VA examination was conducted in December 1996.  He was 
taking oral agents, without insulin.  He had never had 
ketoacidosis or hypoglycemia.  The examiner noted that 
although the veteran was reportedly on a restricted diet, his 
weight of 255 pounds indicated that he had never truly 
followed a restricted diet nor had any regulation of his 
activities.  The diagnosis was diabetes mellitus, under poor 
control.  He also underwent a peripheral nerves examination, 
which resulted in a diagnosis of peripheral neuropathy, 
secondary to diabetes mellitus.  Another examination noted 
genitourinary symptoms apparently associated with diabetes.

By RO decision in April 1997, an increase in a 20 percent 
evaluation for diabetes was denied.  Service connection, as 
secondary to diabetes, was granted for peripheral neuropathy 
of the right and left arms, each assigned a 20 percent 
rating, and of the right and left legs, each assigned a 10 
percent rating.  The veteran's other established service-
connected conditions include hearing loss (rated 30 percent), 
tinnitus (rated 10 percent), and scars (rated 0 percent).

In statements in February 1998 and later, the veteran and his 
representative pointed out that he took daily insulin for 
diabetes, and it was argued that a special diet and 
regulation of activities was required due to the disorder.

Medical records from J. K. Norwood, M.D., show the veteran's 
treatment from June 1998 to February 2003 for multiple 
medical conditions including diabetes mellitus with 
peripheral neuropathy.  These records note the veteran was 
taking insulin for diabetes.  In June 1998, diabetes was 
noted to be fairly well-controlled.  In July 1999, he 
complained of low energy after lunch, and his diabetes was 
thought to be possibly over controlled at noon.  In November 
2001, worsening control was noted, and in January 2002, it 
was noted that control could be better.  Subsequently, 
control improved, and was noted to be good in August 2002.  
Otherwise, his diabetes during this time period was described 
as adequately or well-controlled.  The veteran's weight 
generally ranged from 275 to 285 during this period.  There 
were no ketoacidosis or hypoglycemic reactions shown.   

The file contains a transcript of a March 2002 deposition 
obtained from Dr. Norwood in connection with the veteran's 
claim for Social Security benefits.  Dr. Norwood described 
the veteran's diabetes and other conditions, and indicated 
that the veteran's activities were restricted due to a 
combination of his orthopedic problems and peripheral 
neuropathies.  

By rating action in May 2003, the RO granted the veteran a 
rating of total disability based on individual 
unemployability, due to his multiple service-connected 
disabilities.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increase 
in a 20 percent rating for diabetes.  Pertinent medical 
records have been obtained, and a VA examination has been 
provided.   The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent rating.  Diabetes mellitus is rated 40 percent when 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned when 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where diabetes 
requires more than one daily injection of insulin, a 
restricted diet and regulation of activities (avoidance of 
strenuous occupational and recreational activities), with 
episodes of ketoacidosis or hypoglycemic reactions which 
require at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight or strength or complications that would be 
compensable if separately evaluated. [A note to this 
diagnostic code provides that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.]  38 C.F.R. § 
4.119, Diagnostic Code 7913.

The present issue on appeal involves the claim for increase 
in the basic 20 percent rating for diabetes.  (Peripheral 
neuropathy complications of diabetes are separately rated and 
are not the subject to the present appeal.)  

The medical evidence in recent years indicates the veteran 
takes daily insulin to attempt to control his diabetes.  
There is also satisfactory evidence that diabetes requires a 
restricted diet and regulation of activities (even if he has 
not always adhered to medical advice on such matters).  The 
criteria for a higher rating of 40 percent for diabetes under 
Code 7913 are met, as the veteran's diabetes requires 
insulin, restricted diet, and regulation of activities.  The 
benefit-of-the-doubt rule has been considered in granting 
this benefit.  38 U.S.C.A. § 5107(b).  

The criteria for a 60 percent rating for diabetes under Code 
7913 are not met, as the veteran has not had recent episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  At the present time, the veteran's 
diabetes itself (exclusive of complications of peripheral 
neuropathy) is not more than 40 percent disabling.  


ORDER

A higher rating of 40 percent for diabetes mellitus is 
granted.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

